PER CURIAM.
Defendant-appellant appeals from an order granting appellee a new trial. We have examined the record and the trial court’s order granting a new trial and vacating the directed verdict and judgment for the defendant and find the decision to be in accordance with law. Therefore we affirm. When a person is injured in two successive accidents, injuries sustained therefrom need not be apportioned. C. F. Hamblen, Inc. v. Owens, 1937, 127 Fla. 91, 172 So. 694; Manganelli v. Covington, Fla.App. 1959, 114 So.2d 320; Wise v. Carter, Fla. App.1960, 119 So.2d 40; Hollie v. Radcliffe, Fla.App.1967, 200 So.2d 616.
WALDEN, C. J., McCAIN, J., and TROWBRIDGE, C. PFEIFFER, Associate Judge, concur.